Citation Nr: 1447810	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as memory loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1983 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the matter is currently with the RO in Houston, Texas.  Although the RO denied a claim for service connection for what was claimed as memory loss, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the evidence in the record, which included psychiatric diagnosis of posttraumatic stress disorder (PTSD) and medical opinion relating the claimed symptom of memory loss to the diagnosis, the Board has recharacterized the claim as reflected on the title page.

In May 2012, the Veteran and his spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the hearing has been associated with the physical claims file.  

In September 2012, the Board remanded the matter for additional development.  Given the outcome of the decision below, the Board finds that there has been substantial compliance with September 2012 Board remand instructions, and that the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.





FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of posttraumatic stress disorder (PTSD).

2.  The Veteran's PTSD stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service.

3.  The in-service PTSD stressors are adequate to support a diagnosis of PTSD. 

4.  The PTSD symptoms are related to the reported in-service stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for an acquired psychiatric disorder (which encompasses the claimed symptom of memory loss) has been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran submitted a claim for service connection for memory loss in December 2006.  Although the Veteran has not asserted service connection for PTSD, the Board has broadly construed the claim for service connection for memory loss to include a claim for service connection for PTSD because, as discussed below, the evidence shows that memory loss is a symptom of PTSD.  Clemons, 23 Vet. App. at 5.

Initially, the Board finds that the Veteran has current PTSD.  PTSD was diagnosed in November 2012 during a VA psychiatric examination.  The November 2012 VA examination report reflects that the PTSD diagnosis conforms with DSM-IV criteria.

The Board next finds that the Veteran's PTSD stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service.  The November 2012 VA examination report lists several stressors to support the PTSD diagnosis, including an instance where the Veteran shot a civilian in Iraq for fear that he had explosives on his person, and other instances of picking up body parts in combat areas while serving as a medical technician.  The DD Form 214 reflects that the Veteran received the Expert Field Medical Badge, served in a designated imminent danger pay area, and had over three years of foreign service.  The DD Form 214 also shows that the Veteran served in operation Desert Shield/Desert Storm from August 1990 to April 1991.  

During the May 2012 Board hearing, the Veteran testified that he could not remember when memory loss symptoms began, but estimated onset before 1995 (during service).  The Board finds that the Veteran's stressor experiences are consistent with those a service member in Iraq would be expected to experience; therefore, the Board finds that the reported stressors are related to fear of hostile military or terrorist activity in Iraq and are consistent with the places, types, and circumstances of the Veteran's service.

The Board further finds that the weight of the evidence is in equipoise on the question of whether the in-service PTSD stressors are adequate to support a diagnosis of PTSD, and whether the PTSD symptoms are related to the reported in-service stressors.  The November 2012 VA examiner opined that the stressors above are related to the Veteran's fear of hostile military or terrorist activity, that the stressors are adequate to support the diagnosis of PTSD, and that symptoms including memory loss, insomnia, anxiety, depressed mood, and impaired judgment are related to PTSD.  The Veteran also reported stressors related to combat that could not be immediately verified, which contributed to the PTSD diagnosis.

As previously noted, the Veteran has made no specific assertions regarding PTSD in the context of a claim for service connection.  PTSD was first diagnosed during the November 2012 VA examination, but the Veteran reported "disorders" including memory loss and insomnia on the original application for compensation in December 2006, shortly before separation from service in February 2007.  The November 2012 VA examiner opined that it is more likely than not that the Veteran's memory loss and insomnia are caused by or related to PTSD.

In sum, although the Veteran's reported stressors include some events that could not be immediately verified, the VA medical opinion weighs in favor of finding that the stressors related to fear of hostile military or terrorist activity, and which do not require corroboration (such as those stressors which involve combat), are adequate to support the diagnosis of PTSD.  The Veteran has credibly reported that memory loss, a symptom shown by medical opinion to result from PTSD, began in service.  This provides an onset date that is shortly after the Veteran experienced the stressors related to service in Iraq.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD stressors are adequate to support a diagnosis of PTSD, that the PTSD symptoms are related to the reported stressors, and that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


